TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00268-CV



                  Trinity Riverchase, LP; Trinity Riverchase, GP, LLC;
           Trinity Riverchase Homes, LLC; Araceli Lopez; Emilio de la Cruz;
         Kerry S. Boykin; Candace Klockman; Emilio Narro; Matthew Williams;
            Sylvia Rogers; Stephen Rogers; Luis Munoz; Imelda Hernandez;
            Cherie Smith; Timothy Long; Rahea Reed; Misruthie Martinez;
              Roberto Martinez; Cynthia Lee; Ginger Yount; Wayne Scott;
                     Marilyn Scott; Amador Perez; et al., Appellants

                                              v.

 Bastrop Appraisal Review Board; Bastrop County; Bastrop Independent School District;
            Bastrop County Emergency Service District #2; et al., Appellees



   FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
      NO. 27,161, HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Counsel for appellants Trinity Riverchase, LP; Trinity Riverchase, GP, LLC;

Trinity Riverchase Homes, LLC; Araceli Lopez; Emilio de la Cruz; Kerry S. Boykin;

Candace Klockman; Emilio Narro; Matthew Williams; Sylvia Rogers; Stephen Rogers;

Luis Munoz; Imelda Hernandez; Cherie Smith; Timothy Long; Rahea Reed; Misruthie Martinez;

Roberto Martinez; Cynthia Lee; Ginger Yount; Wayne Scott; Marilyn Scott; Amador Perez; et al.,

and counsel for appellees Bastrop Appraisal Review Board; Bastrop County; Bastrop Independent

School District; and Bastrop County Emergency Service District #2; et al. have filed an

“Agreed/Joint Motion to Lift the Abatement and to Set Aside the Trial Court’s Judgment Without
Regard to the Merits and Remand the Case to the Trial Court for Rendition of Judgment,” permitting

them to enter an agreed judgment in the trial court in accordance with the parties’ settlement

agreement.

               Accordingly, we grant the motion, lift the abatement, reinstate the appeal, set aside

the trial court’s judgment without regard to the merits, and remand the cause to the trial court for

further proceedings. See Tex. R. App. P. 42.1(a)(2)(b).




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Vacated and Remanded on Joint Motion

Filed: April 20, 2012




                                                 2